DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Official Action considers the amendments and arguments filed 1/10/2022. Any grounds or rejection/objection made in the previous Official Action and not repeated herein is withdrawn. A new grounds of rejection is made in view of the amendments filed 1/10/2022. Applicant arguments filed 1/10/2022 indicate that the cited prior art does not teach the remaining sequences recited in the claims. The new rejection shows that indeed the recited sequences other than SEQ ID NOS:23, 39, 40, and 67 have been taught/suggested in the prior art.


Election/Restrictions

Applicant's election with traverse of SEQ ID NO: 67 in the reply filed on 7/09/2021 is acknowledged.  
Applicant has canceled SEQ ID NOS:53, 68, and 82 which were subject to rejection in the previous Official Action. The remaining SEQ ID NOS: have been rejoined and the species requirement among them is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 19-24, 28, and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al (US20040265230) in view of van den Berg et al (Molecular Therapy-Nucleic Acids, Vol 5, e278; 12 pages, 2016) and Galka-Marciniak (Biochimica et Biophysica Acta Vol.1859: 639-649, 2016).
Martinez et al have taught SEQ ID NOS:20290, 20291,21724, 21757, and 21148 which correspond to the instant SEQ ID NO:4. Martinez et al have also taught SEQ ID NOS:21299, 21298, 20858, and 20857 which correspond to the instant SEQ ID NO:15. Martinez et al have also taught SEQ ID NOS:20059, 20957, 21340, 21340, 21646, and 21839 which correspond to the instant SEQ ID NO:16. Martinez et al have also taught SEQ ID NOS:21340, 21341, 21943, 
The prior art however has provided clear teaching on such constructs where the prior art asserts that such constructs can lower off target effects, for example.
Van den Berg et al have taught the design of effective primary microRNA mimics with different basal stem conformations. While the entire reference is relied on applicant is directed to the “Design and functionality of pri-miRNA mimic” starting at page 4. The construct design of the amiR of the invention are the same as the construct design taught by van ben Berg et al.
Galka-Marciniak et al have also taught the same design for pri-miRNA “scaffolds” to release a desired siRNA. Galka-Marciniak et al have taught that such constructs provide for less off targeting effects of siRNAs. It has also been taught to frame the siRNA with wt mir155 which is the basis for the constructs used in the claimed methods. The entire reference is relevant and relied upon.
Since the prior art has clearly taught to utilize siRNA compounds targeting NKCC1 in methods of inhibiting colon cancer  it is clear that this aspect is clearly provided a motivation to utilize them at least treating colon cancer. The aspect not taught by Martinez et al has been clearly taught by the prior art. The prior art has clearly provided a motivation to utilize artificial miRNAs to release siRNAs since the prior art has at least taught that such constructs provide the benefit of reduced off-target effects.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


s 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al (US20040265230) in view of van den Berg et al (Molecular Therapy-Nucleic Acids, Vol 5, e278; 12 pages, 2016) and Galka-Marciniak (Biochimica et Biophysica Acta Vol.1859: 639-649, 2016) as applied to claims 16, 17, 19-22, 23, 24, 28, and 30 above, and further in view of Cancedda et al (WO2015091857) and Yehezkel et al (EP2808391).
The above rejection clearly demonstrates the obviousness of utilizing artificial miRNAs to inhibit expression of KNCC1. The prior art above however does not teach to treat conditions such as those recited in claim 18. The following prior art provides such teaching and motivation.
Cancedda et al have taught the use of modulators of intracellular chloride concentrations to treat Down syndrome. It has been taught:
“Inhibitor” refers to refers to a natural or synthetic compound that has a biological effect to inhibit or significantly reduce or down-regulate the expression of a gene and/or a protein or that has a biological effect to inhibit or significantly reduce the biological activity of a protein. Consequently, “a NKCC inhibitor” refers to a natural or synthetic compound that has a biological effect to inhibit or significantly reduce or down-regulate the expression of the gene encoding for NKCC and/or the expression of the NKCC protein and/or the biological activity of NKCC.

In one embodiment of the invention, the inhibitor of a chloride transporter inhibits the expression of said chloride transporter. Examples of inhibitors of the expression of a chloride transporter include, but are not limited to, siRNAs, shRNAs, antisense oligonucleotide, ribozymes or aptamers of a chloride transporter.

Small inhibitory RNAs (siRNAs) can also function as inhibitors of chloride transporter gene expression for use in the present invention. Chloride transporter gene expression can be reduced by contacting a subject or cell with a small double stranded RNA (dsRNA), or a vector or construct causing the production of a small double stranded RNA, such that chloride transporter gene expression is specifically inhibited (i.e. RNA interference or RNAi). Methods for selecting an appropriate dsRNA or dsRNAencoding vector are well
known in the art for genes whose sequence is known.

Antisense oligonucleotides siRNAs and ribozymes of the invention may be delivered in vivo alone or in association with a vector. In its broadest sense, a “vector” is any vehicle capable of facilitating the transfer of the 
the vector transports the nucleic acid to cells with reduced degradation relative to the extent of degradation that would result in the absence of the vector. In general, the vectors useful in the invention include, but are not limited to, plasmids, phagemids, viruses, other vehicles derived from viral or bacterial sources that have been manipulated by the insertion
or incorporation of the antisense oligonucleotide siRNA or ribozyme nucleic acid sequences. Viral vectors are a preferred type of vector and include, but are not limited to nucleic acid sequences from the following viruses: retrovirus, such as moloney murine leukemia virus, harvey murine sarcoma virus, murine mammary tumor virus, and rouse sarcoma virus; adenovirus, adeno-associated virus; SV40-type viruses; polyoma viruses; Epstein-Barr viruses; papilloma viruses; herpes virus; vaccinia virus; polio virus; and RNA virus such as a retrovirus. One can readily employ other vectors not named but known to the art.

Preferred viruses for certain applications are the adeno-viruses and adeno-associated viruses, which are double-stranded DNA viruses that have already been approved for human use in gene therapy. The adeno-associated virus can be engineered to be replication deficient and is capable of infecting a wide range of cell types and species. It further has advantages such as, heat and lipid solvent stability; high transduction frequencies in cells of diverse lineages, including hemopoietic cells; and lack of superinfection inhibition thus allowing multiple series of transductions. Reportedly, the adeno-associated virus can integrate into human cellular DNA in a site-specific manner, thereby minimizing the possibility of insertional mutagenesis and variability of inserted gene expression characteristic of retroviral infection. In addition, wild-type adeno-associated virus infections have been followed in tissue culture for greater than 100 passages in the absence
of selective pressure, implying that the adeno-associated virus genomic integration is a relatively stable event. The adeno-associated virus can also function in an extrachromosomal fashion.

The present invention also relates to a pharmaceutical composition for use in the treatment of Down syndrome in a subject in need thereof, wherein said pharmaceutical composition comprises an effective amount of a modulator of intracellular chloride concentration and at least one pharmaceutically acceptable excipient.

Clearly Cancedda et al have provided teachings and motivation to treat Down syndrome via inhibitors of KNNC1.

Yehezkel et al have taught the use of modulators of intracellular chloride concentrations to treat Parkinson’s syndrome. It has been taught:


1. A composition for treating a neurodegenerative disease with Parkinsonian syndromes in a subject in need thereof,
wherein said composition comprises an effective amount of a modulator of a chloride transporter.

2. A composition according to claim 1 wherein said modulator is an inhibitor of a transporter involved in the importation
of chloride into neurons or an activator of a transporter involved in the outflow of chloride from neurons.

3. The composition according to claim 2, wherein said inhibitor is an inhibitor of the expression of a transporter involved
in the importation of chloride into neurons, preferably is siRNAs, shRNAs, microRNAs, antisense oligonucleotide,
ribozymes DNAzymes, modified or synthetic DNA or RNA degradation-resistant polynucleosides amides, peptide
nucleic acids (PNAs), locked nucleic acids (LNAs), other nucleobase-containing polymers, or aptamers of a chloride
transporter involved in the importation of chloride into neurons.

4. The composition according to claim 2, wherein said inhibitor is an inhibitor of the activity of a transporter involved
in the importation of chloride into neurons.

5. The composition according to anyone of claims 2 to 4, wherein said transporter involved in the importation of chloride
into neurons is NKCC, preferably NKCC1.

The prior art above has clearly demonstrated that inhibition of KNCC1 and calcium can be used to treat conditions such as Down syndrome and Parkinson’s disease. The prior art above also teaches that siRNA compounds expressed from vectors including AAV can be utilized So it is clear that targeting KNCC1 in treating such conditions was known and that itself provides motivation to treat the disease with such compounds as siRNA targeting KNCC1. While the references do not teach the use of artificial miRNAs to deliver siRNA compounds the prior art of the pevious art rejection provides clear teaching and motivation to utilize artificial miRNA to at least reduce off-target effects. One in the art would clearly utilize promoters that express in a desired tissue and it was well known to utilize neuronal specific promoters to express siRNAs in a desired tissue where clearly the target tissue in treating neuronal diseases is the brain and CNS where other means of delivery to the brain and CNS were well known at the time of invention.
prima facie obvious to one in the art at the time the application was effectively filed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635